Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 1 of 79 PagelD #:11

Hello All v bird carrier

Pet Supplies Pet Profiles Dogs Cats Fish & Aquatics Small Animals Birds Reptiles Horses

Pet Supplies » Birds » Cages & Accessories » Birdcages

able
‘rier
Cage

or
S
lal -

a

Get $50 off instantly: Pay
$0.00 $25-99 upon
approval for the Amazon
Rewards Visa Card. No

   
  

annual fee.
ird
. eathing
@ ~ rd son
Roll over image to zoom in both sides to ensure

adequate ventilation and

Deals & Coupons _— Pet Care Tips

$25.99

FREE delivery: June 24 - July 14

Select delivery location

In Stock.

Qty: 1

 

| Add to Cart

 

 

| Buy Now

 

 

@ Secure transaction

Ships from Flameer
Sold by Flameer

Return policy: This item is
returnable

Add to List

 

Share
Case: 1:21-cv-03112 Document #: 1-2 Filed:

HOpUW @ gw

 

06/09/21 Page 2 of 79 PagelD #:12

make your pets feel
comfortable, not sultry.

Easy to store and use: zipper
design; easy to clean or fold
when not in use. Suitable for
traveling. Convenient with
stylish and transparent cage
for bringing your bird to a
vet or other place.

Suitable for small birds, cats
and small dogs. Not only it
will give your little pet most
broad view to enjoy the
outside scenery fully, but
also can be a warm nest at
home.

Portable: Convenient
shoulder bag, stylish and
transparent cage is used to
take birds to parks,
veterinarians or other places.
Wide visual field: Carring bag
has one full clear side which
will give your little pet most
broad view to enjoy the
outside scenery fully, reduces
the stress level of the pet
bird.

153

Sponsored
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 3 of 79 PagelD #:13

Buy it with

Total price: $38.98

Add both to Cart

Add both to List

 

These items are shipped from and sold by different sellers. Show details

This item: Flameer Portable Clear Bird Carrier Parrot Travel Cage with Perch Lightweight for Small Animals... $25.99
Petsvv Rope Bungee Bird Toy, Bird Perch $12.99

Inspired by your recent shopping trends

  

Sungpunet Parrot Travel Sungpunet Parrot Travel Parrot Travel Cage Lightweight Bird Carrier | QBLEEV Bird Travel
Cage Portable Bird Cage Portable Bird Portable Bird Carrier Travel Cage with Perch, Carrier, Clear View
Carrier with Wooden Carrier with Wooden with Wooden Stick Portable Transparent Carrying Cage, Small
Stick Transparent Stick Transparent Transparent Breathable Parrot Carring Case, Animal Portable
Breathable for Outdoor Breathable for Outdoor — for Outdoor Birds Small = Breathable Bird Travel Outgoing Gear,
Birds Birds Size Bag Outdoor Gear, Transparent &

1 $24.09 1 offer from $23.24 2 105
$22.49 $36.99 $18.99

Customers also viewed these products
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 4 of 79 PagelD #:14

 

X-ZONE PET Bird Travel Prevue Pet Products A4pet Bird Travel Carrier Blue Mars Bird Carrier, Colorday Lightweight ‘
Bag Portable Pet Bird Travel Cage for Birds and = Parrot Carrier Bird Travel Cage Bird Carrier, Bird Travel |
Parrot Carrier Small Animals Transparent Breathable Portable&Breathable&Li cage Parrot(Medium16~ |
Transparent Breathable 1,056 Bird Cage,Include ghtweight Pets Birds x 9x 11, Red) Patented j
Travel Cage,Lightweight $28.54 Bottom Tray for Easy Travel Cage Product .
Bird Carrier,Bird Travel Cleaning 366 799 |
618 285 $31.99 $49.96
$49.99 ($0.06/Gram) $49.99

Special offers and product promotions

© Amazon Business: Make the most of your Amazon Business account with exclusive tools and savings. Login now

Have a question?

Find answers in product info, Q&As, reviews

 

Type your question or keyword

 

 

 

Product description

Description:

- Portable: Convenient shoulder bag, stylish and transparent cage is used to take birds to parks, veterinarians or other places.
- Wide visual field: Carring bag has one full clear side which will give your little pet most broad view to enjoy the outside scenery fully, reduces the stress level
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 5 of 79 PagelD #:15

of the pet bird.

- Breathable design Bird Carrier: There are breathing and anti-scratch nets on both sides to ensure adequate ventilation and make your pets feel comfortable,
not sultry.

- Easy to store and use: zipper design; easy to clean or fold when not in use. Suitable for traveling. Convenient with stylish and transparent cage for bringing
your bird to a vet or other place.

- Suitable for small birds, cats and small dogs. Not only it will give your little pet most broad view to enjoy the outside scenery fully, but also can be a warm
nest at home.

Specification:

- Material: PVC
- Size: 41 x 23 x 28cm/16.14x9.05x11 inch

Package Includes:

1 Piece PVC birdcage transparent

Your satisfaction is our priority. So we would deliver the highest quality products and services to meet your satisfaction.

Product details
Date First Available : October 26, 2020

Manufacturer : Flameer
ASIN : BO8KZVMZ9W
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 6 of 79 PagelD #:16

Videos

Videos for related products

What Size Should a Cockatiel Cage
Be?

eHow

Upload your video

Products related to this item

Sponsored @

Best Bird Cage for a Child's Pet Bird

eHow

Best Pet Birds for a Beginner

Howcast

Do Birds Ca

Howcast
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 7 of 79 PagelD #:17

eae

eT EL |

   

Bird Carrier with Perch Rocco & Roxie Blue Mars Bird Carrier, Heitaisi Parrot Bird Bath X-ZONE PET Bird Travel (
and Feeding Professional Strength Bird Travel Cage Box, No-Leakage Design Bag Portable Pet Bird |
Cups,Portable Bird Travel Stain & Odor Eliminator Portable & Breathable & with Universal Clip Clear Parrot Carrier |
Cage Lightweight Brea... - Enzyme-Powered Pet... Lightweight Pets B... View for... Transparent... (
17 59,976 366 13 618
$34.88 $19.94 $31.99 $13.99 $49.99 ;
Sponsored

Customer Questions & Answers

See questions and answers
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 8 of 79 PagelD #:18

Customer reviews No customer reviews
5 star 0%
4 star 0%
3 star 0%
2 star 0%
1 star 0%

How are ratings calculated?
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 9 of 79 PagelD #:19

 

B Vertigo Alberta Light Mesh Cooler

mee

Sponsored

Products related to this item
Sponsored @

  

Bird Carrier with Perch X-ZONE PET Bird Travel
and Feeding Bag Portable Pet Bird
Cups,Portable Bird Travel Parrot Carrier
Cage Lightweight Brea... Transparent...

17 618

$34.88 $49.99

Heitaisi Parrot Bird Bath
Box, No-Leakage Design
with Universal Clip Clear
View for...

13

$13.99

EnoYoo Bird Bath Cage,
Cleaning Pet Supplies
Cockatiel Bird Bathtub
with Hanging Ho...

110

$21.99

 

Blue Mars Bird Carrier,

Bird Travel Cage

Portable & Breathable &

Lightweight Pets B...
366

$31.99
Get to Know Us

Careers

Blog

About Amazon
Sustainability
Press Center
Investor Relations

Amazon Devices

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 10 of 79 PageID #:20

Make Money with Us

Sell products on
Amazon

Sell apps on Amazon
Become an Affiliate

Become a Delivery
Driver

Start a package delivery
business

Advertise Your Products
Self-Publish with Us
Host an Amazon Hub

» See More Make Money
with Us

Back to top

Amazon Payment Products

Amazon Rewards Visa
Signature Cards

Amazon.com Store Card
Amazon Secured Card

Amazon Business Card

Amazon Business Line of Credit
Shop with Points

Credit Card Marketplace
Reload Your Balance

Amazon Currency Converter

Let Us Help You

Amazon and COVID-
19

Your Account
Your Orders

Shipping Rates &
Policies

Amazon Prime

Returns &
Replacements

Manage Your Content
and Devices

Amazon Assistant

Help

 

 

 

English

United States

 

 

 

 

 
Amazon Music
Stream millions
of songs

Sell on Amazon
Start a Selling
Account

Audible

Listen to Books &
Original

Audio
Performances

Goodreads

Book reviews

&
recommendations

Amazon
Warehouse
Great Deals on
Quality Used
Products

Case

Amazon
Advertising
Find, attract,
and

engage
customers

Amazon
Business
Everything For
Your Business

Book
Depository
Books With
Free
Delivery
Worldwide

IMDb
Movies, TV
& Celebrities

Whole Foods
Market
America’s
Healthiest
Grocery Store

Neighbors
App

Real-Time
Crime

& Safety Alerts

: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 11 of 79 PagelD #:21

Amazon Drive
Cloud storage
from Amazon

Amazon Fresh
Groceries & More
Right To Your Door

Box Office Mojo
Find Movie
Box Office Data

IMDbPro
Get Info Entertainment
Professionals Need

Woot!
Deals and
Shenanigans

Amazon Subscription Boxes
Top subscription boxes — right
to your door

Conditions of Use Privacy Notice

Interest-Based Ads

6pm
Score deals
on fashion brands

AmazonGlobal
Ship Orders
Internationally

ComiXology
Thousands of
Digital Comics

Kindle Direct
Publishing

Indie Digital & Print
Publishing

Made Easy

Zappos
Shoes &
Clothing

PillPack
Pharmacy Simplified

AbeBooks
Books, art
& collectibles

Home Services
Experienced Pros
Happiness
Guarantee

DPReview
Digital
Photography

Amazon Photos
Unlimited Photo
Storage

Free With Prime

Ring
Smart Home
Security Systems

Amazon
Renewed
Like-new
products

you can trust

ACX

Audiobook
Publishing
Made Easy

Amazon Ignite
Sell your original
Digital
Educational
Resources

East Dane
Designer Men's
Fashion

Prime Video
Direct

Video Distribution
Made Easy

eero WiFi
Stream 4K Video
in Every Room

Amazon Second
Chance

Pass it on, trade it
in,

give it a second
life

© 1996-2021, Amazon.com, Inc. or its affiliates

Alexa
Actionable
Analytics
for the Web

Amazon Web
Services
Scalable Cloud
Computing
Services

Fabric
Sewing, Quilting
& Knitting

Shopbop
Designer
Fashion Brands

Blink
Smart Security
for Every Home
Hello

Amazon Home Shop by Room

Pet Supplies > Birds > Carriers

 

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 12 of 79 PageID #:22

Al v

Discover

Bird Carrier

Shop by Style

 

Home Décor

Furniture Kitchen & Dining Bed & Bath

112

YITON Bird Carriers Outdoor Bird
Transport Cage Bird Travel Carrier
Breathable Space Parrot Go Out
Backpack Multi Functional Bird
Carrier With Perch Red M

Brand: YITON

Price: $68.56

Get $50 off instantly: Pay $18.56 $68-56 upon approval
for the Amazon Rewards Visa Card. No annual fee,

Save 10% at checkout. Details

Made from high quality material,zhe best transport box for
small birds and small animals.

It lets you easily sling it on your shoulder or by its handle.
The most fashionable cage for taking your bird to the vet or
other places.

It offers wider field of vision, reducing the pet bird's stress
level and giving you a good view to check on your pet's
well-being.

Front and rear anti-grab mesh design and vents ensure
adequate airflow for a non-stuffy outing.

Please allow 1-3mm error due to manual measurement.Pls
make sure you do not mind before you bid.The color may
have different as the difference display,pls understand.

Compare with similar items

Garden & Outdoor

Sign

NeW
customer?
Start here.

 

Home |i

Sponsored

$68.56

FREE delivery: July 8 - 28

Select delivery location

In Stock.

Buy Now

Qty: 1
Add to Cart

@ Secure transaction

Ships from kitajima
Sold by kitajima

Return policy: This item is
returnable

Add to List

Share
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 13 of 79 PageID #:23

Sponsored

Buy it with

Total price: $74.55

Add both to Cart
Add both to List

 

These items are shipped from and sold by different sellers. Show details

This item: YITON Bird Carriers Outdoor Bird Transport Cage Bird Travel Carrier Breathable Space Parrot Go Out... $68.56
A1203 Daily Blend $5.99

Inspired by your recent shopping trends

 

Sungpunet Parrot Travel Sungpunet Parrot Travel Parrot Travel Cage Zerodis Transparent Bird Lightweight Bird Carrier © ACJLHY Bird Travel Cage
Cage Portable Bird Cage Portable Bird Portable Bird Carrier Carrier Portable Parrot Travel Cage with Perch, Portable, Lightweight
Carrier with Wooden Carrier with Wooden with Wooden Stick Travel Cage Lightweight Portable Transparent Pets Birds Travel Cage
Stick Transparent Stick Transparent Transparent Breathable Breathable 360° Parrot Carring Case, Transparent and
Breathable for Outdoor Breathable for Outdoor = for Outdoor BirdsSmall Sightseeing Outdoor Breathable Bird Travel Breathable Sightseeing
Birds Birds Size Bird Travel Backpack Bag Outdoor Gear, Outdoor Bird Travel

1 $24.09 1 offer from $23.24 3 2 Backpack, Suitable for
$22.49 1 offer from $68.89 $36.99 $27.99

Customers also viewed these products

Sponsored
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 14 of 79 PagelD #:24

Hello

All v

Amazon Home Shop by Room Discover Shop by Style Home Décor Furniture Kitchen & Dining Bed & Bath

Consider these available items

GJNVBDZSF Birdcage
Lightweight Bird Carrier,
Bird Travel Cage Canvas
Material Breathable

$22.405

 

 

Bird Carrier

Tuimiyisou Bird Carrier
Travel Cage Backpack
with Stand Portable
Lightweight Breathable

$4349

 

EElabper
Lightweight Bird
Carrier, Bird
Travel Cage
Parrot Parrots
Travel Cage
Breathable Pet
Birds Bag
Backpack with
Shoulder Strap
and Wooden Stick
Stand L

Garden & Outdoor Home Improver

Currently unavailable.
We don't know when or if this

item will be back in stock.
Select delivery location

Add to List

 

Share
 

 

 

 

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 15 of 79 PagelD #:25

Roll over image to zoom in

tgp GS -o gay
oe: i> GaP Qo " eyes

ee lB

Brand: EElabper

Currently unavailable.
We don't know when or if this
item will be back in stock.

e Large space:This bird travel
bag has a large space, will
not be crowded when going
out, and give birds a
comfortable environment.

e Adjustable:The metal
buckle of the portable
parrot carrier can adjust the
length of the strap.

e Portable:Weighing only
0.85 kg,parrot travel cage
lets you easily sling it on
your shoulder or by its
handle.

e Zipper design:One-minute
assembly/disassembly, with
solid wood Perch,parrot
carrier travel is easy
cleaning or folding away
when not in use.

e Transparent:Portable bird
carrier offers wider field of
vision, reducing the pet
birds stress level and giving
you a good view to check
on your pet's well-being.
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 16 of 79 PageID #:26

Hello All

Amazon Home Shop by Room Discover

Pet Supplies » Birds » Cages & Accessories >» Birdcages

~ | Bird Carrier

Shop by Style

Home Décor

Furniture

Kitchen & Dining

Tuimiyisou Parrot
Travel Cage
Portable Bird
Carrier with
Wooden Stick
Transparent

Bed & Bath

Garden & Outdoor

140

$26.49
FREE delivery: July 7 - 28

Fastest delivery: June 21 - 24

Select delivery location

In Stock.

Qty: 1

Home Improveme!
 

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 17 of 79 PagelD #:27

Roll over image to zoom in

Og S eae

 

Breathable for
Outdoor Birds

Brand: Tuimiyisou

Price: $26.49

Get $50 off instantly: Pay
$0.00 $26-49 upon
approval for the Amazon
Rewards Visa Card. No
annual fee.

Color: As Shown

e Zipper design:One-minute
assembly/disassembly, with
solid wood Perch,parrot
carrier travel is easy cleaning
or folding away when not in
use

e Adjustable:The metal buckle
of the portable parrot carrier
can adjust the length of the
strap

e Large space:This bird travel
bag has a large space, will
not be crowded when going
out, and give birds a
comfortable environment

e Portable:Weighing only 0.85
kg,parrot travel cage lets you
easily sling it on your
shoulder or by its handle

e Transparent:Portable bird
carrier offers wider field of
vision, reducing the pet birds

 

| Add to Cart

 

 

 

| Buy Now

 

a Secure transaction

Ships from XiaoYuUS
Sold by XiaoYuUS

Return policy: This item is
returnable

Add to List

 

Share

618

Sponsored
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 18 of 79 PageID #:28

 

Hello All ~ bird carrier 0
Sign
Pet Supplies PetProfiles Dogs Cats Fish & Aquatics Small Animals Birds Reptiles Horses Deals & Coupons PetCareTips Subscribe&Save Veterinary Diets NW
customer?
Start here.
Pet Supplies » Dogs > Carriers & Travel Products » Backpacks Sponsored

Jeanoko Birds Bag Lightweight

Currently unavailable.

Travel Cage for Birds Bird We don't know when or if this
. . item will be back in stock.
Backpack Carrier with Perch Select delivery location

Small Bird Carrier Parrot
Carrier for Small Pet Outing
T120 Bird Carrier Travel Share

Brand: Jeanoko

Add to List

Currently unavailable.
We don't know when or if this item will be back in
stock.

e Breathable mesh design on both sides of the
backpack, 8 vents, keep pets breathing fresh air.

e The whole bag is connected by a two-way zipper,
opening the two-way zipper can better clean the
inside of the bag.

e The standing stick in the bag is designed
according to the habits of birds, so pets will not
feel unsafe when the bag is shaken.

e Made of healthy and safe materials, it can be used
with confidence.

e Metal buckle, the size of the shoulder strap can
be adjusted by the buckle.

Sponsored

 

Roll over image to zoom in

sis cages

 

 

 

 
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 19 of 79 PageID #:29

Sponsored

Inspired by your recent shopping trends

 

Sungpunet Parrot Travel
Cage Portable Bird
Carrier with Wooden
Stick Transparent
Breathable for Outdoor
Birds

$22.49

Sungpunet Parrot Travel
Cage Portable Bird
Carrier with Wooden
Stick Transparent
Breathable for Outdoor
Birds

$24.09

Customers also viewed these products

 

X-ZONE PET Bird Travel

Bag Portable Pet Bird

Parrot Carrier

Transparent Breathable

Travel Cage,Lightweight

Bird Carrier,Bird Travel
618

$49.99 ($0.06/Gram)

Blue Mars Bird Carrier,
Bird Travel Cage
Portable&Breathable&Li
ghtweight Pets Birds
Travel Cage

366

$31.99

Products related to this item

Sponsored @

Parrot Travel Cage
Portable Bird Carrier
with Wooden Stick
Transparent Breathable
for Outdoor Birds Small
Size

1 offer from $23.24

  

halinfer Bird Carrier
Backpack, Bubble Bird
Travel Carrier Backpack
with Stainless Steel Tray
and Standing Perch

688

$59.99

"te, seen

Woiworco 4 Pieces Bird

Perch Stand Set, Bird

Cage Accessories,

Parakeet Nature Wood
31

$13.99

($3.50/Count) $44.99
Lowest price in 30 days

 

Colorday Lightweight
Bird Carrier, Bird Travel
cage Parrot (Medium 16
x 9x11, Red) Patented
Product

799
$49.96

 

Zerodis Transparent Bird
Carrier Portable Parrot
Travel Cage Lightweight
Breathable 360°
Sightseeing Outdoor
Bird Travel Backpack

3

1 offer from $68.89

 

Petsfit Portable Small

Animal Carrier

Lightweigh Hamster Bag

for

Hedgehog,Bunny,Rats,Ge

rbils,Squirrels, Ferret -
252

$16.99 ($16.99/count)

a a

ee |
— oe

—

Lightweight Bird Carrier
Travel Cage with Perch,
Portable Transparent
Parrot Carring Case,
Breathable Bird Travel
Bag Outdoor Gear,

2

$36.99

 

res » |

eee .a8.
SHOR Pet Premium Bird
Parrot Carrier Travel
Cage with Perch Airline
Approved Portable
Transport Breathable
Bird Travel Bag for Small

59

$42.97
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 20 of 79 PagelD #:30

Hello All» bird carrier

Home Décor

Amazon Home Shop by Room Discover Shop by Style

Pet Supplies > Cats > Carriers & Strollers » Carriers >» Soft-Sided Carriers

 

Furniture Kitchen & Dining Bed & Bath

1,088

PETnSport Pet Carrier for Cats,
Small Dogs, Pets or Birds -
Breathable, Transparent
Carrier w/ Handle & Shoulder
Strap. Foldable for Easy Clean
and Storage.

Brand: Generic
13 ratings

Price: $29.95
Get $50 off instantly: Pay $0.00 $29.95 upon
approval for the Amazon Rewards Visa Card. No

annual fee.

Size: Medium

 

Small Medium
$27.95 $29.95

 

 

 

Sign

 

Garden & Outdoor Home |i New
customer?
Start here.
$29.95

FREE delivery: June 15 - 16

Fastest delivery: Tuesday, June
15

Select delivery location

Only 20 left in stock -
order soon.

Qty: 1

Add to Cart

@ Secure transaction
Ships from PETnSport
Sold by PETnSport

Return policy: This item is
returnable
Buy it with

 

 

 

 

Case: 1:21-cv-03112 Document #: 1-2 Filed:

Roll over image to zoom in °

06/09/21 Page 21 of 79 PagelD #:31
PERFECT FOR SMALL PETS - Bring along your pet

with you everywhere you go. Perfect for small Add to List
dogs, cats, rabbits or birds.
FASHION SPACE CAPSULE DESIGN - The space Sh

are

capsule-like design allows your pet to enjoy the
sunshine and scenery and to interact with the
outside world. Panoramic 180 degree wide view
provides open vision reducing the pet stress level
and giving you a good pet control.

FRESH AIR VENTILATION - Anti-grab mesh vents
on both front and rear as well as venting holes on
both side keeping fresh air flowing in and out and
gives your pet a great amount of fresh air and will
stay cool while being carried.

ADJUSTABLE - Comes with adjustable shoulder
strap easily sling it on your shoulder or carry by 4,279
its handle to take your pet on walk with you.

EZ-FOLD COLLAPSIBLE - Zipper design makes

easy assembly and disassembly for cleaning or

storage when not in use.

Sponsored

Compare with similar items

Consider this Amazon's Choice product
that delivers quickly

Choice J

Cc = Ss Pet Magasin Hard Cover Collapsible Cat

   

s Carrier - Pet Travel Kennel with Top-
Load & Foldable Feature for Cats,
* Small Dogs Puppies & Rabbits
$33.48

(4657)

Sponsored
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 22 of 79 PagelID #:32

Hello All

Pet Supplies PetProfiles Dogs Cats

Pet Supplies » Birds » Cages & Accessories > Birdcages

~ Bird Carrier

Fish & Aquatics

Small Animals

Birds

Horses Deals & Coupons _— Pet Care Tips

388

Morimoe Bird Carrier Bag with
Perch and

Bowls, Breathable,Travel
Cage,Outdoors Hanging

Brand: Morimoe
45 ratings

Price: $36.80 & FREE Returns

Get $50 off instantly: Pay $0.00 $36.88 upon
approval for the Amazon Rewards Visa Card. No
annual fee.

 

Color: Red
A $36.80 /\ $36.80
EY) Usb

 

 

 

e Includes perch and bowls, Ideal for short term
use,taking your bird to the vet,traveling
or emergency situations.

Subscribe & Save

Sign

Veterinary Diets NW
customer?
Start here.

 

$36.80
& FREE Returns

FREE delivery: Tuesday, June 15
Details

Fastest delivery: Sunday, June
13
Order within 29 mins Details

Select delivery location

In Stock.
Qty: 1

@ Secure transaction

Ships from Amazon
Sold by YuHin Institute
Packaging Shows what's inside. T...
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 23 of 79 PageID #:33

 

  

e Side holes and Anti-grab meshes offer better Details
ventilation,ensure adequate airflow, not sultry . . .
out Return policy: This item is
© The panoramic design provides a wider view to returnable
check on pet's well-being.and helps reduce stress prime
and trauma for your bird. a]
© Portable and lightweight, makes it easy to Enjoy fast, FREE delivery,
carry,also can be hung on the shoulder or exclusive deals and award-
handle.The shoulder strap can be adjusted. winning movies & TV
* Double zipper design,one-minute shows with Prime
assembly/disassembly.easy to clean the inner of Try Prime and start saving
the bag.can be folded when not in use. today with Fast, FREE
Delivery
Compare with similar items
OD Add a gift receipt for easy
returns
Add to List
618
@
Sponsored
Buy it with
' Total price: $45.18
Add both to List
618
One of these items ships sooner than the other. Show details Sponsored

This item: Morimoe Bird Carrier Bag with Perch and Bowls,Breathable,Travel Cage,Outdoors Hanging $36.80
COLIBROX 2 Pack Bird Chewing Toys Foraging Shredder Toy Parrot Cage Shredder Toy Foraging Hanging... $8.38

Inspired by your recent shopping trends
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 24 of 79 PageID #:34

Hello

Sports & Outdoors v

Sports & Outdoors Sports &Fitness Outdoor Recreation

Pet Supplies » Birds » Cages & Accessories > Birdcages

 

Cy

©.&
6

f G> CE ts

Sports Fan Shop

Sports Deals

 

Outdoor Deals

112

Sungpunet Parrot Travel Cage
Portable Bird Carrier with Wooden
Stick Transparent Breathable for
Outdoor Birds

Brand: Sungpunet

1 rating

Price: $22.49

Get $50 off instantly: Pay $0.00 $22.49 upon approval for
the Amazon Rewards Visa Card. No annual fee.

Transparent:Portable bird carrier offers wider field of vision,
reducing the pet birds stress level and giving you a good
view to check on your pet's well-being

Large space:This bird travel bag has a large space, will not
be crowded when going out, and give birds a comfortable
environment

Adjustable:The metal buckle of the portable parrot carrier
can adjust the length of the strap

Portable:Weighing only 0.85 kg,parrot travel cage lets you
easily sling it on your shoulder or by its handle

Sign

NeW
customer?
Start here.

 

$22.49
FREE delivery: June 28 - July 16

Fastest delivery: June 15 - 18

Select delivery location

In Stock.

Qty: 1
Add to Cart

Buy Now

a Secure transaction

Ships from sihaina

Sold by sihaina

Return policy: This item is
returnable

Add to List
Case: 1:21-cv-03112 Document #:

Roll over image to zoom in

Buy it with

 

@!

Total price: $34.48

Add both to Cart

Add both to List

These items are shipped from and sold by different sellers. Show details

1-2 Filed: 06/09/21 Page 25 of 79 PagelD #:35

e Zipper design:One-minute assembly/disassembly, with solid
wood Perch, parrot carrier travel is easy cleaning or folding
away when not in use

Share

Sponsored
170

Sponsored

This item: Sungpunet Parrot Travel Cage Portable Bird Carrier with Wooden Stick Transparent Breathable for... $22.49
BWOGUE 5pcs Bird Parrot Toys Hanging Bell Pet Bird Cage Hammock Swing Toy Hanging Toy for Small... $11.99 ($11.99 / 1 Count)

Inspired by your recent shopping trends

 

Blackzone Parrot Carrier §Blackzone Parrot Carrier
Bag Portable Oxford Bag Portable

Cloth Transparent Cover — Lightweight Bird Carrier
Hollow Case Parrot Bird § Cage Transparent

Travel Backpack Black Breathable Parrots Travel
6 Bag Black
$39.99 3
$27.99

Balacoo Travel Bird Cage
Portable Plastic Iron
Parrot Carrier with Wood
Perch and Feeder for

Small Animal Pet Supply
(Black)

2
$24.79

 

BENZHI Bird Parrot Yafeco Pet Carrier SUPER DEAL PRO 61"

Carrier Travel Carriers Package,Space Capsule 2in1 Large Bird Cage
Lightweight Pets Birds Transparent Bags for with Rolling Stand
Travel Cage with Perch Cats and Parrot Chinchilla Finch
199 Puppies, Designed for Cage Macaw Conure
$29.97 Travel, Hiking, Walking & Cockatiel Cockatoo Pet
821 2,409

$28.99 $140.99
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 26 of 79 PagelD #:36

Hello

Pet Supplies v

Pet Supplies PetProfiles Dogs Cats

Pet Supplies » Birds » Cages & Accessories > Birdcages

Horses Deals & Coupons PetCareTips Subscribe & Save

Blackzone Parrot Carrier Bag
Portable Lightweight Bird
Carrier Cage Transparent
Breathable Parrots Travel Bag
Black

Brand: Blackzone
3 ratings

Price: $27.99

Get $50 off instantly: Pay $0.00 $27.99 upon
approval for the Amazon Rewards Visa Card. No
annual fee.

e © [Ideal gift and entertainment space for
pets] They add a lot of beauty to your cage, and
can also help your pet bird exercise and maintain
healthy feet. It is a dream gift for keeping pets
healthy. And can provide your pet bird with hours
of fun, very suitable for your bird to play and
climb, it is a great place for entertainment.

Sign

Veterinary Diets NW
customer?
Start here.
$27.99

$2.99 delivery: July 13 - Aug 3

Fastest delivery: June 25 - 30

Select delivery location

In Stock.

Buy Now

Qty: 1
Add to Cart

Secure transaction

Ships from Blackzone
Sold by Blackzone

Return policy: This item is
returnable

Add to List
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 27 of 79 PagelD #:37

ct Service) Blackzone is committed to
‘ustomers with high quality products.
ackzone and you can see more New (2) from

ur support is the best trust for $27.99 + $2.99 shipping
8 Hours Shipping Out.Within 24 hours
service.We guarantee the interests of
»mer, please feel free to choose

       

aa etG

Share

ort is trust] Blackzone is committed to Other Sellers on Amazon

‘ustomers with high-quality products. $37.64
zone and you will see more + $2.00 shipping

dr support is our greatest trust. Sold by: LSHLSM

: pack bird cage accessories bird play
stands for parrots bird perches for

dird perches for conures parrot sticks

5 for outside clearance birdhouse bird
ge bird bath bowl bird bath stand

1t toys for dogs pet toys for dogs

ble pet toy basket pet toys for dogs
ctive toys storage bin pet toy for kids
mals pet toy boxes and storage bin

t vet toy carrier pet toy chest pet toy

fe c toys pet toy duck pet toy dog
lisinfectant football pet toy for girls
dogs for toddler little toy pets for girls
»ys for girls get toy pet toy hamster
nacracuve pet toy jumping activation ball pet toy Sponsored
jumping

618

Compare with similar items

New (2) from $27.99 + $2.99 shipping

618

Sponsored

Buy it with

Total price: $40.98
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 28 of 79 PagelD #:38

Hello 0

Pet Supplies v
Sign

Pet Supplies PetProfiles Dogs Cats Fish & Aquatics Small Animals Birds Reptiles Horses Deals & Coupons PetCareTips Subscribe&Save Veterinary Diets NW
customer?
Start here.

 

ACJLHY Bird Travel Cage $27.99
Portable, Lightweight Pets
Birds Travel Cage Transparent
and Breathable Sightseeing

FREE delivery: June 30 - July 22

Select delivery location

. In Stock.
Outdoor Bird Travel
Backpack, Suitable for Parrot oe
Pets and Bird Habitat
Brand: ACJLHY
Price: $27.99 @ Secure transaction
Ships from acjlh
Get $50 off instantly: Pay $0.00 $27.99 upon Saldby —_acjlh
approval for the Amazon Rewards Visa Card. No
annual fee. Return policy: This item is
returnable
Buy 2, save 3%.
1 Applicable Promotion Add to List
Color: Red
Share

 

 

A [\@
Gp 92799 | cps $27.99

Roll over PER ie: to zoom In e Lightweight and portable: Convenient shoulder
ys . ae eo fon) js an stylish and transparent cage is used to take
Z Ss to parks, veterinarians or other places;
suitable for traveling.

e Wide visual field: The panoramic design provides
a wide field of view, reducing the pressure on pet
birds, and you can check the bird's health at any
time.

e Breathable design Bird Carrier : There are
breathing and anti-scratch nets on both sides to
ensure adequate ventilation and make your pets
feel comfortable.

 

 

 
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 29 of 79 PageID #:39

e Easy to Clean : Double zipper design, quick
assembly/disassembly, with solid wood perch and
bottom tray, easy to clean or fold when not in
use.

e Wide application: Suitable for small birds, cats
and small dogs.Lightweight design makes it easy
to carry, it can carry it by handle or hang it on
your shoulders.Suitable for traveling out.

Buy it with

Total price: $51.93

Add both to Cart

Add both to List

 

These items are shipped from and sold by different sellers. Show details

This item: ACJLHY Bird Travel Cage Portable, Lightweight Pets Birds Travel Cage Transparent and Breathable... $27.99
Penn-Plax Wood Bird Perch with 2 Stainless Steel Feeding Cups and Drop Tray for Large Birds - 2 Size... $23.94

Inspired by your recent shopping trends

  

ne

     

Colorday Lightweight Moloni Bird Carrier with

Bird Carrier, Bird Travel 6-Pieces Pee Pads and

cage Parrot (Medium 16 ~~ Feeding Cup,

x 9x11, Red) Patented Breathable &

Product Lightweight & Portable
799 Pets Parrot Birds Travel

$49.96 81

$34.99

More items to explore

Morimoe Bird Carrier Bag

with Perch and

Bowls, Breathable, Travel

Cage,Outdoors Hanging
45

$36.80

Bird Parrot Backpack

Carrier Travel Bag with

Perch Stand for

Parakeets Cockatiels

Conures Finches

Lovebirds Small Medium
106

$62.97 ($62.97/Count)

Gatycallaty Bird Parrot

Carrier Travel Bag with

Perch Stand for

Parakeets Cockatiels

Conures Finches

Lovebirds Small Medium
40

$41.77 ($41.77/Count)

Zerodis Bird Travel
Carrier with Perch Parrot
Travel Cage Plastic
Transparent Parrot
Breathable Lightweight
Bag for Cockatiels Grey
Parrot

$27.29
Pet Supplies

Hello

Pet Profiles

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 30 of 79 PagelD #:40

All v bird carrier

Dogs Cats Small Animals Birds Horses Subscribe & Save

Fish & Aquatics

Reptiles Deals & Coupons _— Pet Care Tips

23

Pet Supplies » Birds » Cages & Accessories > Birdcages

  
 
 
 
 
 
 
 
 
   
  
  
   

3aoblaze Clear Bird Carrier
-arrot Travel Cage with Perch
3reathable Pet Bag Ventilation
ind Transparency

rand: Baoblaze
rice: $25.99
Get $50 off instantly: Pay $0.00 $25.99 upon

approval for the Amazon Rewards Visa Card. No
annual fee.

 

i $25.99

 

 

 

Portable: Convenient shoulder bag, stylish and
transparent cage is used to take birds to parks,
veterinarians or other places.

Wide visual field: Carring bag has one full clear
side which will give your little pet most broad
view to enjoy the outside scenery fully, reduces
the stress level of the pet bird.

Breathable design Bird Carrier: There are
breathing and anti-scratch nets on both sides to

Roll over image to zoom in e

 

HUAvw ed Aw

ensure adequate ventilation and make your pets
feel comfortable, not sultry.

e Easy to store and use: zipper design; easy to clean
or fold when not in use. Suitable for traveling.
Convenient with stylish and transparent cage for
bringing your bird to a vet or other place.

© Suitable for small birds, cats and small dogs. Not
only it will give your little pet most broad view to

Sign

NeW
customer?
Start here.

 

Veterinary Diets

Sponsored

$25.99

FREE delivery: June 28 - July 16

Select delivery location

In Stock.
Qty: 1

Add to Cart

Buy Now

@ Secure transaction

Ships from Baoblaze

Sold by Baoblaze

Return policy: This item is
returnable

Add to List

Share
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 31 of 79 PagelD #:41

enjoy the outside scenery fully, but also can be a
warm nest at home.

  

153
Sponsored
Sponsored
Inspired by your recent shopping trends
ae)
ok £
/ | sii eset: a
ay
Featherland Paradise, ACJLHY Bird Travel Cage Colorday Lightweight Moloni Bird Carrier with Morimoe Bird Carrier Bag B
Perch 'n Go, Portable, Lightweight Bird Carrier, Bird Travel 6-Pieces Pee Pads and with Perch and Cc
Polycarbonate Bird Pets Birds Travel Cage cage Parrot (Medium 16 “Feeding Cup, Bowls,Breathable,Travel P
Carrier, Clear View Travel Transparent and x 9x11, Red) Patented Breathable & Cage,Outdoors Hanging P.
Cage with Handle, Small Breathable Sightseeing Product Lightweight & Portable 45 Cc
504 Outdoor Bird Travel 799 Pets Parrot Birds Travel $36.80 Li
$140.46 Backpack,Suitable for $49.96 81
$27.99 $34.99 $

Products related to this item
Sponsored @
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 32 of 79 PagelD #:42

Hello All v bird carrier

Sign

Pet Supplies PetProfiles Dogs Cats Fish & Aquatics Small Animals Birds Reptiles Horses Deals & Coupons PetCareTips Subscribe&Save Veterinary Diets NW

customer?
Start here.

 

23

Pet Supplies » Birds » Cages & Accessories Sponsored

LOVIVER Clear Bird Carrier Select delivery location

Parrot Travel Cage with Perch See All Buying Options
Zipper Design Easy to Clean
Keep Ventilated Add to List

Brand: LOVIVER
Share
Color: Red

™. 1option from A isi } 1 option from
i $23.99 — $23.99

 

 

 

 

© Suitable for small birds, cats and small dogs. Not
only it will give your little pet most broad view to
enjoy the outside scenery fully, but also can be a
warm nest at home.

e Wide visual field: Carring bag has one full clear
side which will give your little pet most broad
view to enjoy the outside scenery fully, reduces
the stress level of the pet bird.

gy . e Easy to store and use: zipper design; easy to clean Sponsored
or fold when not in use. Suitable for traveling.
Convenient with stylish and transparent cage for
a bringing your bird to a vet or other place.
e Portable: Convenient shoulder bag, stylish and
Roll over image to zoom in transparent cage is used to take birds to parks,
= ae, | | Sh aby veterinarians or other places.

tJ Qs) a a La) \ # {_) e Breathable design Bird Carrier: There are

- breathing and anti-scratch nets on both sides to

ensure adequate ventilation and make your pets

feel comfortable, not sultry.

 

 
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 33 of 79 PagelD #:43

Inspired by your recent shopping trends

3
a
a

Tit | 4 1

Featherland Paradise,
Perch 'n Go,
Polycarbonate Bird
Carrier, Clear View Travel

ACJLHY Bird Travel Cage
Portable, Lightweight
Pets Birds Travel Cage
Transparent and

Colorday Lightweight
Bird Carrier, Bird Travel
cage Parrot (Medium 16
x 9x 11, Red) Patented

Cage with Handle, Small Breathable Sightseeing Product
504 Outdoor Bird Travel 799
$140.46 Backpack, Suitable for $49.96
$27.99

Customers also viewed these products

Sponsored

 

Moloni Bird Carrier with

6-Pieces Pee Pads and

Feeding Cup,

Breathable &

Lightweight & Portable

Pets Parrot Birds Travel
81

$34.99

153

 

Morimoe Bird Carrier Bag

with Perch and

Bowls, Breathable, Travel

Cage,Outdoors Hanging
45

$36.80

 

Bird Parrot Backpack

Carrier Travel Bag with

Perch Stand for

Parakeets Cockatiels

Conures Finches

Lovebirds Small Medium
106

$62.97 ($62.97/Count)
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 34 of 79 PagelD #:44

Fell All» bird carrier

Pet Supplies Pet Profiles Dogs Cats Fish & Aquatics Small Animals Birds Reptiles Horses Deals & Coupons Pet Care Tips

Pet Supplies >» Birds » Cages & Accessories > Birdcages

 

 

Gazechimp Clear Select delivery location
Bird Carrier Parrot See All Buying Options
Outdoor Travel

Transport Parrot Add to List

Cage and Perch

Transparent ohare
Accessories

Brand: Gazechimp
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 35 of 79 PagelD #:45
Color: Red

{ a l 1 option from

1 option from

 
   
 
     
   

 

| to

@ : or . @ level
of the pet bird.

e Easy to store and use: zipper
design; easy to clean or fold
when not in use. Suitable for
traveling. Convenient with
stylish and transparent cage
for bringing your bird to a
vet or other place.

e Suitable for small birds, cats
and small dogs. Not only it
will give your little pet most
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 36 of 79 PagelD #:46

Hello All v bird carrier

Pet Supplies Pet Profiles Dogs Cats Fish & Aquatics Small Animals Birds Reptiles Horses Deals & Coupons _— Pet Care Tips

Pet Supplies » Birds » Cages & Accessories » Birdcages

Lucky Youth . $27.99

Lightweig ht Bi rd $29.99 delivery: June 30 - July
Carrier, Bird 22

Backpack Ca rrier Select delivery location
with Perch, In Stock.

Transparent Clear

Qty: 1
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 37 of 79 PagelD #:47

 

| Add to Cart

 

 

| Buy Now

 

Secure transaction

Ships from Lucky Youth
Sold by Lucky Youth

Return policy: This item is
returnable

Add to List

   
 
 
 
 
 
    
 
    
    

 

 

&

. Share
Get $50 off instantly: Pay

$0.00 $2799 upon
approval for the Amazon
Rewards Visa Card. No
annual fee.

*-. $27.99
=) ($27.99 / Count)

Y $29.99 618
($29.99 / Count)

e €& LIGHTWEIGHT AND
PORTABLE: Easy to carry, it
lets you easily sling it on
your shoulder or by its
handle. The most
fashionable cage for taking
your bird to the vet or other
places.Suitable for traveling
out.

Sponsored

 
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 38 of 79 PagelD #:48

Hello

All v

Pet Supplies PetProfiles Dogs Cats

Pet Supplies » Birds » Cages & Accessories > Birdcages

Horses Deals & Coupons PetCareTips Subscribe & Save

170

Blackzone Parrot Carrier Bag
Portable Lightweight Bird
Carrier Cage Transparent
Breathable Parrots Travel Bag
Black

Brand: Blackzone
3 ratings

Price: $27.99

Get $50 off instantly: Pay $0.00 $27.99 upon
approval for the Amazon Rewards Visa Card. No
annual fee.

e © [Ideal gift and entertainment space for
pets] They add a lot of beauty to your cage, and
can also help your pet bird exercise and maintain
healthy feet. It is a dream gift for keeping pets
healthy. And can provide your pet bird with hours
of fun, very suitable for your bird to play and
climb, it is a great place for entertainment.

Sign

Veterinary Diets NW
customer?
Start here.
$27.99

$2.99 delivery: July 13 - Aug 3

Fastest delivery: June 25 - 30

Select delivery location

In Stock.

Buy Now

Qty: 1
Add to Cart

Secure transaction

Ships from Blackzone
Sold by Blackzone

Return policy: This item is
returnable

Add to List
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 39 of 79 PageID #:49

ct Service) Blackzone is committed to
‘ustomers with high quality products.
ackzone and you can see more New (2) from

ur support is the best trust for $27.99 + $2.99 shipping
8 Hours Shipping Out.Within 24 hours
service.We guarantee the interests of
»mer, please feel free to choose

       

aa etG

Share

ort is trust] Blackzone is committed to Other Sellers on Amazon

‘ustomers with high-quality products. $37.64
zone and you will see more + $2.00 shipping

dr support is our greatest trust. Sold by: LSHLSM

: pack bird cage accessories bird play
stands for parrots bird perches for

dird perches for conures parrot sticks

5 for outside clearance birdhouse bird
ge bird bath bowl bird bath stand

1t toys for dogs pet toys for dogs

ble pet toy basket pet toys for dogs
ctive toys storage bin pet toy for kids
mals pet toy boxes and storage bin

t vet toy carrier pet toy chest pet toy

fe c toys pet toy duck pet toy dog
lisinfectant football pet toy for girls
dogs for toddler little toy pets for girls
»ys for girls get toy pet toy hamster
naiacuve pet toy jumping activation ball pet toy Sponsored
jumping

618

Compare with similar items

New (2) from $27.99 + $2.99 shipping

618

Sponsored

Buy it with

Total price: $40.98
Hello

Pet Supplies PetProfiles Dogs

Pet Supplies » Birds » Cages & Accessories

 

 

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 40 of 79 PagelD #:50

Horses Deals & Coupons PetCareTips Subscribe & Save

LtidmsWL Bird Travel Bag
ortable Pet Bird Parrot

arrier Transparent Breathable
ravel Cage Tote Bag

and: LLtidmsWL
28 ratings

ice: $31.57

Get $50 off instantly: Pay $0.00 $34.57 upon
approval for the Amazon Rewards Visa Card. No
annual fee.

lor: Black+Red

It lets you easily sling it on your shoulder or by its
handle.

@ Panoramic sunroof design offers wider field of

vision, reducing the pet bird's stress level and
giving you a good view to check on your pet's
well-being.

Front and rear anti-grab mesh design and vents
ensure adequate airflow for a non-stuffy outing.
Perfect size suggested for conures, cockatiels,
mini macaws, small cockatoos, lories, and other

 

Sign

Veterinary Diets NW
customer?
Start here.

$31.57

FREE delivery: June 30 - July 22

Select delivery location

Only 15 left in stock -
order soon.

Qty: 1

Buy Now

@ Secure transaction

Ships from xyangshop
Sold by xyangshop

Return policy: This item is
returnable

Add to List
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 41 of 79 PageID #:51

Roll over image to zoom in

Quai eeak

 

 

 

 

 

 

 

 

 

 

 

Frequently bought together

Total price: $49.55
Add all three to List

+

 

|

 

These items are shipped from and sold by different sellers. Show details

similar size parrots.

e Zipper design, one-minute assembly/disassembly,
with solid wood perch, easy cleaning or folding
away when not in use.

New (5) from $31.50 & FREE Shipping

This item: LLtidmsWL Bird Travel Bag Portable Pet Bird Parrot Carrier Transparent Breathable Travel Cage Tote... $31.57

Kaytee Spray Millet for Birds, 12 Count (Pack of 1) $4.99 ($0.42 / 1 Count)

Bird Parrot Toys Ladders Swing Chewing Toys Hanging Pet Bird Cage Accessories Hammock Swing Toy for... $12.99 ($6.50 / 1 Ounce)

Inspired by your recent shopping trends

New (5) from

$31.50 & FREE Shipping

Share

Other Sellers on Amazon

$31.50
& FREE Shipping
Sold by: Jin&Chun

$31.52
& FREE Shipping

Add to Cart

Sold by: BangGouBaiHuoDian

$33.99
+ $2.99 shipping
Sold by: yYHRgETLD

 

Fourry Lightweight Bird |§QBLEEV Bird Travel X-ZONE PET Bird Travel
Carrier, Transparent and = Carrier, Clear View Bag Portable Pet Bird
Breathable 360 ° Carrying Cage, Small Parrot Carrier
Sightseeing Outdoor Animal Portable Transparent Breathable
Bird Travel Outgoing Gear, Travel Cage,Lightweight
Backpack, Suitable for Transparent & Bird Carrier,Bird Travel
92 105 618
$30.01 $18.99 $49.99 ($0.06/cram)

More items to explore

Zerodis Bird Travel Akinerri Birds Travel A4pet Bird Travel Carrier
Carrier with Perch Parrot Carrier, Small Bird Travel Parrot Carrier
Travel Cage Plastic Bag, Transparent Transparent Breathable
Transparent Parrot Breathable Travel Cage Bird Cage,Include
Breathable Lightweight Bird Parrot Carrier, Bottom Tray for Easy
Bag for Cockatiels Grey Include Perch and Cleaning
24 283
$49.99 $49.99
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 42 of 79 PagelID #:52

Hello All v bird carrier

Pet Supplies Pet Profiles Dogs Cats Fish & Aquatics Small Animals Birds Reptiles Horses Deals & Coupons _—~Pet Care Tips

Tylu Lightweight
Bird Cage
Parakeet Cages
Transparent
Breathable Travel

Cages Carrier
Brand: Tylu

Price: $28.00 & FREE Returns

$28.00
& FREE Returns

FREE delivery: Tuesday, June 15
Details

Select delivery location

Only 3 left in stock -
order soon.

Qty: 1

 

Add to Cart

 
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 43 of 79 PagelD #:53

 

Get $50 off instantly: Pay

$0.00 $28-60 upon Buy Now
approval for the Amazon .
Secure transaction

=~ Rewards Visa Card. No
annual fee. Ships from Amazon

Sold by Tylu

 
 
 
  

Return policy: This item is
returnable

prime

eee)

Enjoy fast, FREE delivery,
exclusive deals and award-
winning movies & TV
shows with Prime

Try Prime and start saving
today with Fast, FREE
Delivery

OC Add a gift receipt for easy
returns

Add to List

 

 

Share

cee ee ee re ee eee gn eee

is lightweight, please take
care of it when assembling
and using it.

e If you encounter any
problems when you receive
the item, please contact me
in time, | will be happy to
help you.
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 44 of 79 PagelD #:54

Hello

Home & Kitchen v

Amazon Home Shop by Room Discover

Pet Supplies » Birds >» Cages & Accessories > Birdcages

Shop by Style

Home Décor

Furniture Kitchen & Dining Bed & Bath

388

Bird Carrier with Perch and
Feeding Cups,Portable Bird
Travel Cage Lightweight
Breathable,Bird Backpack for
Parrot

Brand: Picoey
17 ratings

Was: $36-99 Details
Price: $34.88 & FREE Returns
You Save: $2.11 (6%)

Get $50 off instantly: Pay $0.00 $34.88 upon
approval for the Amazon Rewards Visa Card. No
annual fee.

Available at a lower price from other sellers that may
not offer free Prime shipping.

Color: Blue

Garden & Outdoor Home |i

Sign

NeW
customer?
Start here.

 

Buy new: $34.88
& FREE Returns

FREE delivery: Tuesday,
June 15 Details

Fastest delivery: Saturday,
June 12

Order within 40 mins
Details

Select delivery location

In Stock.
Qty: 1
Add to Cart

Buy Now

@ Secure transaction

Ships from Amazon
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 45 of 79 PagelD #:55

 

 

ay $34.88 nis $33.88

e The Latest Design:PVC material and wide vision
can reduce the pressure level of pet birds, so that
you can observe pet birds at any time. The free
drinking cup is more convenient.

e Panoramic Skylight: Provide a broader view,
reduce the stress level of pet birds, and let you
have a good view to check the health of pets, so
that pets have a stronger sense of security and
trust in their owners.

© Lightweight & Portable: It lets you easily sling it
on your shoulder or by its handle. And take your
bird to the vet, walking, hiking , travel, camping,
work or other places.

e Breathable: The birds carrier travel cage both
sides are grids and the Anti-grab mesh design and
vents ensure adequate airflow for a non-stuffy
outing.

e Easy to Clean: Double zipper design, quick
assembly or disassembly, easy to clean or fold
when not in use.Anti-grab mesh design and vents
ensure adequate air flow.

 

 

Compare with similar items

 

New & Used (3) from $31.22 & FREE Shipping.

618
Sponsored

Frequently bought together

Total price: $39.87

of
a iB Add both to Cart
+

| ae Add both to List

  

Sold by Picoey
Packaging Shows what's insi...

Details

Return policy: This item is
returnable

prime

~~)

Enjoy fast, FREE
delivery, exclusive
deals and award-
winning movies & TV
shows with Prime

Try Prime and start
saving today with Fast,
FREE Delivery

© Add a gift receipt for
easy returns

Save with Used - Very
Good

$31.22

FREE delivery: Tuesday,
June 15

Ships from: Amazon

Sold by: Amazon Warehouse

Add to List

 

New & Used (3) from
$31.22 & FREE Shipping.

Share
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 46 of 79 PagelD #:56

Hello Pet Supplies v

Pet Supplies PetProfiles Dogs Cats Fish & Aquatics Small Animals

Consider these available items

Fourry Lightweight Bird Carrier,
Transparent and Breathable 360 °
Sightseeing Outdoor Bird Travel
Backpack, Suitable for Parrot Pets and

92

 

$3¢Q01

Pet Supplies >» Birds » Cages & Accessories » Birdcages

 

Click image to open expanded view

 

Birds Reptiles

Sign

 

Horses Deals & Coupons PetCareTips Subscribe&Save Veterinary Diets NW
customer?
388 Start here.
Sponsored

Fourry Lightweight Bird Carrier,

$2599

Transparent and Breathable 360 °
Sightseeing Outdoor Bird Travel
Backpack, Suitable for Parrot Pets and

92

XKISS Lightweight Bird
Carrier(Big), Transparent and
Breathable 360 ° Sightseeing
Outdoor Bird Travel
Backpack, Suitable for Parrot
and Other Birds

Visit the XKISS Store
16 ratings

Currently unavailable.
We don't know when or if this item will be back in
stock.

e & [Easy To Carry] : Weighing only 0.85 kg, it
lets you easily sling it on your shoulder or by its
handle. The most fashionable cage for taking
your bird to the vet or other places.Suitable for
traveling out.

e & [Unique Panoramic Design] :Offers wider
field of vision, reducing the pet bird's stress level
and giving you a good view to check on your pet's
well-being.

e & [Keep Ventilated] : The birds carrier travel
cage has ventilation slots in 4 directions front and

 

Hamiledyi Lightweight Bird Carrier
Backpack,Portable and Breathable
Sightseeing Outdoor Transparent Bird
Travel Cage Suitcase with Standing

8
$3799

Currently unavailable.
We don't know when or if this
item will be back in stock.
Select delivery location

Add to List

Share

618

Sponsored
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 47 of 79 PagelD #:57
<3 Pa ay ps c» BA rear anti-grab mesh design and vents ensure
= oo zr acs adequate airflow, not sultry out.

e & [Easy To Use] : one-minute
assembly/disassembly, with Natural wood stand
stick, easy cleaning or folding away when not in
use.Instructions on how to assemble are included
in the product package.Wooden sticks are random
in color.

e & [Perfect Service] XKISS is committed to
providing customers with high quality products.
Click on XKISS and you can see more options.Your
support is the best trust for us.Within 48 Hours
Shipping Out.We guarantee the interests of every
customer, please feel free to choose XKISS.

Compare with similar items

618

Sponsored

Inspired by your recent shopping trends

  

gaw

QBLEEV Bird Travel

 

BENZHI Bird Parrot

Moloni Bird Carrier with Blackzone Parrot Carrier © Sungpunet Parrot Travel

and Feeding 6-Pieces Pee Pads and Carrier, Clear View Bag Portable Cage Portable Bird Carrier Travel Carriers
Cups,Portable Bird Travel Feeding Cup, Carrying Cage, Small Lightweight Bird Carrier Carrier with Wooden Lightweight Pets Birds
Cage Lightweight Breathable & Animal Portable Cage Transparent Stick Transparent Travel Cage with Perch
Breathable, Bird Lightweight & Portable Outgoing Gear, Breathable Parrots Travel Breathable for Outdoor 199
Backpack for Parrot Pets Parrot Birds Travel Transparent & Bag Black Birds $29.97

17 81 105 3 1
$34.88 $34.99 $18.99 $27.99 $22.49
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 48 of 79 PagelID #:58

Hello All v bird carrier

Furniture

Home Décor

Amazon Home Shop by Room Discover Shop by Style Kitchen & Dining

Consider these alternative items

GABraden Lightweight
Bird Carrier, Bird Travel
Cage (Large-17 x9 "x
11")

Blue Mars Bird Carrier, Bird '
Cage
Portable&Breathable&Light
Pets Birds Travel Cage

202 366

  

$3199

Bird Cage Carrier
with Perch and 2
Feeding Cups,
Lightweight Bird
Backpack for
Parrot

Brand: Picoey
8 ratings

Only 1 left in stock -
order soon.

Brand Picoey

Item 16x9x 11 inches
Dimensions
LxWxH

Bed & Bath

 

Garden & Outdoor Home Improver

Bird Carrier with Perch
and Feeding
Cups,Portable Bird Travel
Cage Lightweight

17
$3488

Buy used: $31.79

FREE delivery: Tuesday, June 15
Details

Fastest delivery: Monday, June
14
Order within 38 mins Details

Select delivery location

Used: Very Good | Details
Sold by Amazon Warehouse
Fulfilled by Amazon

 

Add to Cart

 

Add to List

 
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 49 of 79 PagelID #:59

 

More

 

YAHEETECH 52-inch
Wrought Iron Standing
Large Flight King Bird
Cage for Cockatiels
African Grey Quaker Parakeets Cockatiels

Amazon Sun Parakeets... Lovebirds Finches...
2,267 1,327

$73.99 ($73.99/Count)

YAHEETECH Roof Top
Large Flight Parakeet
Parrot Bird Cage with
Rolling Stand for

$119.99
($119.99/Count)

Brands related to this category on Amazon

Sponsored

   
   
  
  
    

with" wie stand for
Cockatiels Amazon

Parrot Quaker Conure...

813
$154.99

1.6 Pounds

Cockatiel, Parrot

Mi all | ‘h similar items
Pa
| ae i ie d n $31.79 & FREE

Used (2) from
$31.79 & FREE Shipping.

 

 

 

 

 

 

 

 

 

YAHEETECH Wrought
Iron Rolling Large Bird
Cage for African Grey
Small Quaker Amazon
Parrots Cockatiels Sun

Parakeet Green Cheek...

1,144

$117.99

Share

Page 1 of 5

 

Blue Mars Bi
Bird Travel C
Portable&Br
ghtweight Pi
Travel Cage

$31.99
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 50 of 79 PagelD #:60

Hello

All v bird carrier

Pet Supplies Pet Profiles Dogs Cats Fish & Aquatics Small Animals

Pet Supplies » Dogs >» Carriers & Travel Products » Carriers » Soft-Sided Carriers

Birds Reptiles Horses

MUMAX Bird
Parrot Travel
Carrier Handbag
Carrying Bag with
Wooden Stand
Breathable

Deals & Coupons

Pet Care Tips

4,279

$27.99

$4.99 delivery: June 24 - July
14

Select delivery location

In Stock.

Qty: 1
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 51 of 79 PagelD #:61

 

 

 

 

 
 
 
  
   

 

eig ht | Add to Cart
arent Great | Buy Now
‘door

a Secure transaction

; Airplane Ships from MUMAX
\pproved Soldby | MUMAX

nsport Return policy: This item is
returnable

i

Add to List

:

 

Share

Get $50 off instantly: Pay
$0.00 $27-99 upon
approval for the Amazon
Rewards Visa Card. No
annual fee.

mic Sunroof
ucoyia Offers wider field of
vision, reducing the pet bird's
stress level and giving you a Sponsored
good view to check on your
pet's well-being, front and
rear anti-grab mesh design
and vents ensure adequate
airflow for a non-stuffy
outing
e [Zipper design] One-
minute
assembly/disassembly, with

 
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 52 of 79 PagelID #:62

Hello

Pet Supplies v

Pet Supplies Pet Profiles Dogs Cats

Pet Supplies >» Birds > Cages & Accessories > Birdcages

Fish & Aquatics

Small Animals

Birds Reptiles Horses

Moloni Bird Carrier
with 6-Pieces Pee
Pads and Feeding
Cup, Breathable
& Lightweight &
Portable Pets

Deals & Coupons _— Pet Care Tips

106

Buy new: $34.99
& FREE Returns

FREE delivery: Tuesday,
June 15 Details

Fastest delivery: Friday,
June 11

Order within 42 mins
Details
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 53 of 79 PagelD #:63

Is Travel

81 ratings

. FREE Returns

   
 
 
     
 
    

Get $50 off instantly: Pay
$0.00 $34-99 upon
approval for the Amazon
Rewards Visa Card. No
annual fee.

er price from
may not offer

1g.

 

act $34.99

Perey

e [Lightweight And
Portable] Weighing only
0.635 kg and 16.5*9*12 in,it
can be easily hung on your
shoulder or held in your
hand. The most fashionable
cage for taking your bird to
other places.

e [Panoramic Sunroof
Design] Offers wider field of
vision, reducing the pet bird's

Select delivery location

In Stock.

Qty: 1

 

| Add to Cart

 

 

| Buy Now

 

 

@ Secure transaction

Ships from Amazon
Sold by Moloni
Packaging Shows what's insi...

Details

Return policy: This item is
returnable

prime

~~)

Enjoy fast, FREE
delivery, exclusive
deals and award-
winning movies & TV
shows with Prime

Try Prime and start
saving today with Fast,
FREE Delivery

C Add a gift receipt for
easy returns

Save with Used - Good
$30.79

FREE delivery: Tuesday,
June 15

Ships from: Amazon
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 54 of 79 PagelD #:64

stress level and giving you a
good view to check on your
pet's well-being.

e [Breathable] Front and
rear anti-grab mesh design
and vents ensure adequate
airflow for a non-stuffy
outing.

e [Easy To Clean) Zipper
design, quick assembly and
disassembly, with solid wood
squid, easy to clean or fold
when not in use.

e [Ease of Use] Our cage for
most parrots, and comes
with stainless steel feeder
and 6 pee pads.Bird cage set
is the best tool for pet bird
owners to go out.

Compare with similar items

New & Used (2) from $30.79 &
FREE Shipping.

Sponsored

Buy it with

Total price: $38.98

Sold by: Amazon Warehouse

Add to List

 

New & Used (2) from

$30.79 & FREE Shipping.
Share
618
Sponsored
618
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 55 of 79 PagelD #:65

Add both to Cart
Add both to List

By”

IS
These items are shipped from and sold by different sellers. Show details

This item: Moloni Bird Carrier with 6-Pieces Pee Pads and Feeding Cup, Breathable & Lightweight & Portable Pets... $34.99
Nature's Miracle Bird Cage Cleaner $3.99 ($0.17 / 1 Fl Oz)

Inspired by your recent shopping trends

ae A

  

Lightweight Bird Carrier | X-ZONE PET Bird Travel Blue Mars Bird Carrier, QBLEEV Bird Travel Balacoo Travel Bird Cage
Travel Cage with Perch, Bag Portable Pet Bird Bird Travel Cage Carrier, Clear View Portable Plastic Iron
Portable Transparent Parrot Carrier Portable&Breathable&Li Carrying Cage, Small Parrot Carrier with Wood
Parrot Carring Case, Transparent Breathable ghtweight Pets Birds Animal Portable Perch and Feeder for
Breathable Bird Travel Travel Cage,Lightweight Travel Cage Outgoing Gear, Small Animal Pet Supply
Bag Outdoor Gear, Bird Carrier,Bird Travel 366 Transparent & (Black)

2 618 ¢ 31.99 105 2
$36.99 $49.99 ($0.06/Gram) $18.99 $24.79

Products related to this item

Sponsored @
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 56 of 79 PagelD #:66

ES

foe

  
     
   

    

a, ' SS
AK KYC Bird Carrier Bag = X-ZONE PET Bird Travel Cozy Corner Fleece Bird Blue Mars Bird Carrier, Colorday Lightweight

Portable Travel Bird Bag Portable Pet Bird Blanket,Cuddle Nest Bird Travel Cage Bird Carrier, Bird Travel
Cage Lightweight Parrot Carrier Hanging Toy,Bird Cozy Portable & Breathable & Cage (Large 19x 12x 13,
Breathable Parrot Per... Transparent... Corner Assorted C... Lightweight Pets B... Black)

122 618 87 366 799
$37.99 $49.99 $13.99 $31.99 $69.88

Special offers and product promotions

© Amazon Business: Make the most of your Amazon Business account with exclusive tools and savings. Login now

Have a question?

Find answers in product info, Q&As, reviews

 

 

Type your question or keyword

 

 

Product Description

  
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 57 of 79 PagelD #:67

Two ways to carry
Can be portable

Can be carried on the shoulder

Moloni Bird Carrier The Best Tool To Go Out

Sometimes we have to take the bird to the vet, and sometimes we have to take the bird out
when we move. Traveling or parks are also good choices.

Breathable mesh on both sides, and six holes. Ensure the air convection inside the birdcage,
making the bird's breathing more comfortable.

Moloni Birdcage variety of colors, you can choose your favorite color and then accompany your
birds take to the streets.

Breathable Design A set of tools to meet the basic needs
of feeding birds

Breathable mesh on both sides, and six holes.

Set of four contents
Ensure the air convection inside the birdcage,

making the bird's breathing more comfortable. ‘Bird carrier PVC material shell and strap
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 58 of 79 PagelD #:68

Buckle strap design, you can freely adjust the
length.

You want pet birds to travel easily.

A birdcage bag solves the problems of
traveling, walking, visiting the veterinarian, etc.

‘Wooden squid matching the color of the bird
carrier

-Deliver practical stainless steel feeders

*Send 6-pcs practical pee pads

 

Bird Carrier Red
Size 16.5*9*12 in
Weighting 0.635 kg
Stainless steel feeder v
Pee pads Vv

Product details

Color: Black
Package Dimensions : 17.6 x 5.04 x 4.8 inches; 1.39 Pounds

Bird Carrier Blue Bird Carrier Green Bird Carrier Black
16.5*9*12 in 16.5*9*12 in 16.5*9*12 in
0.635 kg 0.635 kg 0.635 kg
v v
v v
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 59 of 79 PagelD #:69

Date First Available : March 3, 2021
Manufacturer : Moloni
ASIN : BO8Y7KDKYR

Best Sellers Rank: #14,447 in Pet Supplies (See Top 100 in Pet Supplies)
#19 in Birdcages

Customer Reviews:
81 ratings

Videos

Videos for related products

What Size Should a Cockatiel Cage Best Bird Cage for a Child's Pet Bird
Be?
eHow eHow

Upload your video

Compare with similar items

This item Moloni Bird Blue Mars Bird Carrier, Bird
Carrier with 6-Pieces Pee Travel Cage

Best Pet Birds for a Beginner Do Birds Ca

Howcast

Bird Carrier with Perch and
Feeding Cups,Portable Bird

Howcast

A4pet Bird Travel Carrier
Parrot Carrier Transparent
Customer Rating
Price
Shipping

Sold By

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 60 of 79 PageID #:70

Pads and Feeding Cup,

Breathable & Lightweight &

Portable Pets Parrot Birds

Travel Cage

Add to Cart

(81)
$3499
FREE Shipping. Details

Moloni

Products related to this item

Sponsored @

 

AK KYC Bird Carrier Bag
Portable Travel Bird
Cage Lightweight

 

  

EBaokuup Large Bird
Parrot Toys, Multicolored
Wooden Blocks Bird

Portable&Breathable&Light

weight Pets Birds Travel
Cage

Add to Cart

(366)
$3199
FREE Shipping. Details

Tuiwu

Bird Travel Cage

Portable & Breathable &

 

Blue Mars Bird Carrier,

Travel Cage Lightweight
Breathable, Bird Backpack

for Parrot

Add to Cart

(17)
$3488
FREE Shipping. Details

Picoey

Breathable Bird
Cage,Include Bottom Tray
for Easy Cleaning

Add to Cart

(283)
$499

FREE Shipping. Details

A4Pet

 

X-ZONE PET Bird Travel

Bag Portable Pet Bird
Parrot Carrier

Breathable Parrot Per...
122

$37.99

Chewing Toy Parrot...
2

$19.99

Lightweight Pets B...
366

$31.99

Transparent...
618

$49.99

Colorday Lightweight |

Bird Carrier, Bird Travel

Cage (Large 19x 12x 13,

Black) |
799

$69.88
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 61 of 79 PageID #:71

Sponsored
Customer Questions & Answers

See questions and answers

Customer reviews Reviews with images
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 62 of 79 PageID #:72

4 out of 5
81 global ratings

5 star ( 60%

   

4 star C] 12%

3star [| 13% See all customer images
2 star (| 3% Top reviews

1star (| 12%

How are ratings calculated? Top reviews from the United States

Terry Finley

Good to have
Reviewed in the United States on April 24, 2021
Color: Red Verified Purchase

Easy to carry, because of handle. Nice size.

42 people found this helpful

Helpful Report abuse

Lisa Scanlan

Good product
388 Reviewed in the United States on February 3, 2021
Shop now Verified Purchase Early Reviewer Rewards (What's this?)

 

 

 

 

Aa expected for price paid. Overall, does the job!
Sponsored

42 people found this helpful

Helpful Report abuse

dawn5502

Junk
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 63 of 79 PageID #:73

Reviewed in the United States on May 18, 2021
Color: Red Verified Purchase

This is a flimsy piece of plastic, a zipper and a stick. It will not keep your bird safe if someone
bumps into it. The stick doesn't even keep it from being smashed. Please don't buy this.

Helpful Report abuse

Lisa

Great travel cage
Reviewed in the United States on February 12, 2021
Verified Purchase —_ Early Reviewer Rewards (What's this?)

Great room for my cockatiel to run around. Wanted something so he could come be w me and
not worry about flying away and getting caught by our dogs . Room to put a dish of food and
some toys on the floor.

42 people found this helpful

Helpful Report abuse

Tiffany Rusnak

Fun cute travel carrier
Reviewed in the United States on May 30, 2021
Color: Green Verified Purchase

Love it! We took our keet out for her first trip and she loved it! Do wish the bottom had a slide
in tray or something though as she was able to get under the pad.

25 people found this helpful

Helpful Report abuse

mariprincesa11
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 64 of 79 PageID #:74

Stay away from this product
Reviewed in the United States on May 25, 2021
Color: Red Verified Purchase

Too flimsy. It doesn't stay up. It leans to one size. Even though the wood stick has a black
rubber thing, it doesn’t hold the stick. It comes through the hole in or out. Please stay away
from this product

Helpful Report abuse

Amazon Customer

Nice cage for carry
Reviewed in the United States on May 18, 2021
Verified Purchase

| like the cage, but | dont think it will last long with my African grey, she tears everything up

Helpful Report abuse

Bellinda

Great for my Lovies on the go to travel or go to the Avian vet.
Reviewed in the United States on April 25, 2021
Verified Purchase

Great for my Lovies on the go to travel or go to the Avian vet.

42 people found this helpful

Helpful Report abuse

See all reviews >

Customers who bought this item also bought
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 65 of 79 PagelD #:75

al al

hg

Suis |
A
eI om
i) ’

“6
ee

 

Lae,
a er
e

Deloky 7 Packs Bird Prevue Hendryx 62806 Super Bird SB669 Wicker
Parrot Swing Chewing Naturals Rope Ladder Foraging Basket Bird Toy

2,202 Bird Toy with Array of Chewable
#1 Best SellerX in Bird 7,742 Toys for Parrots, Medium
Swings 14 offers from $3.99 Size, 10" x 4" x 5”
7% off "Excellent quality, very 882
$1 3.99 sturdy and what a great... $16.95

"Really cute toy with lots of

Lowest price in
owest price in 30 days stuff in it for my bird to love"

"These were goad little toys
for the price"

Sponsored
Back to top

Get to Know Us Make Money with Us Amazon Payment Products Let Us Help You
Careers Sell products on Amazon Rewards Visa Amazon and COVID-

Amazon Signature Cards 19
Blog

Sell apps on Amazon Amazon.com Store Card Your Account
About Amazon

Become an Affiliate Amazon Secured Card Your Orders

Sustainability
Press Center

Investor Relations

Amazon Devices

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 66 of 79 PageID #:76
Amazon Business Card

Become a Delivery
Driver

Start a package delivery
business

Advertise Your Products
Self-Publish with Us
Host an Amazon Hub

» See More Make Money

Amazon Business Line of Credit
Shop with Points

Credit Card Marketplace

Reload Your Balance

Amazon Currency Converter

Shipping Rates &

Policies

Amazon Prime

Returns &

Replacements

Manage Your Content
and Devices

Amazon Assistant

 

 

 

 

 

 

 

with Us Help
English United States

Amazon Music Amazon Amazon Drive 6pm AbeBooks ACX Alexa
Stream millions Advertising Cloud storage Score deals Books, art Audiobook Actionable
of songs Find, attract, from Amazon on fashion brands & collectibles Publishing Analytics

and Made Easy for the Web

engage

customers
Sell on Amazon Amazon Amazon Fresh AmazonGlobal Home Services Amazon Ignite Amazon Web
Start a Selling Business Groceries & More Ship Orders Experienced Pros Sell your original Services
Account Everything For Right To Your Door Internationally Happiness Digital Scalable Cloud

Your Business Guarantee Educational Computing

Resources Services

Audible Book Box Office Mojo Comixology DPReview East Dane Fabric
Listen to Books & Depository Find Movie Thousands of Digital Designer Men's Sewing, Quilting
Original Books With Box Office Data Digital Comics Photography Fashion & Knitting
Audio Free
Performances Delivery

Worldwide
Goodreads IMDb IMDbPro Kindle Direct Amazon Photos Prime Video Shopbop
Book reviews Movies, TV Get Info Entertainment Publishing Unlimited Photo Direct Designer
& & Celebrities Professionals Need Indie Digital & Print Storage Video Distribution Fashion Brands
recommendations Publishing Free With Prime Made Easy

Made Easy

Amazon Whole Foods Woot! Zappos Ring eero WiFi Blink
Warehouse Market Deals and Shoes & Smart Home Stream 4K Video Smart Security
Great Deals on America’s Shenanigans Clothing Security Systems in Every Room for Every Home
Quality Used Healthiest
Products Grocery Store
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 67 of 79 PagelD #:77

Neighbors Amazon Subscription Boxes PillPack Amazon
App Top subscription boxes — right Pharmacy Simplified Renewed
Real-Time to your door Like-new
Crime products

& Safety Alerts you can trust

Amazon Second
Chance

Pass it on, trade it
in,

give it a second
life

Conditions of Use Privacy Notice Interest-Based Ads © 1996-2021, Amazon.com, Inc. or its affiliates
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 68 of 79 PageID #:78

Hell
ee Home & Kitchen ¥

Amazon Home Shop by Room Discover Shop by Style Home Décor

Pet Supplies > Birds » Cages & Accessories > Birdcages

 

Roll over image to zoom in

Furniture Kitchen & Dining Bed & Bath

296

Blue Mars Bird Carrier, Bird Travel
Cage
Portable&Breathable&Lightweight
Pets Birds Travel Cage

Brand: Blue Mars
366 ratings

Price: $31.99 & FREE Returns

Get $50 off instantly: Pay $0.00 $34.99 upon approval
for the Amazon Rewards Visa Card. No annual fee.

Available at a lower price from other sellers that may not
offer free Prime shipping.

Size: Fits Small Bird(8" x 8" x 14")
Big (10" x 10" x 16")

$36.99

 

Fits Small Bird(8" x 8" x

 

 

 

14")
$31.99
Brand Blue Mars
Item 8x 8x 14 inches

Garden & Outdoor

$31.99
& FREE Returns

FREE delivery: Tuesday, June 15
Details

Fastest delivery: Monday, June
14
Order within 43 mins Details

Select delivery location
In Stock.
Qty: 1
Add to Cart

Buy Now

@ Secure transaction

Ships from Amazon
Sold by Tuiwu
Packaging Shows what's inside. T...

Details

Return policy: This item is
returnable

Home Improvement
 

Frequently bought together

 

oF 2 ahs

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 69 of 79 PagelD #:79

Total price: $48.97

Add all three to Cart

Add all three to List

 

Dimensions
LxWxH

Number of 1
Levels

Target Species Cockatiel, Parrot

About this item
e o [Easy To Carry] It weighs only 1.65 lbs. When you

travel outdoors and take your bird to the veterinarian or
other places, you can easily carry your bird with the handle
or shoulder strap.

¥ [Transparent and Breathable] Wide field of vision and
good air flow, reduce the pressure level of pet birds, and
allow you and pet birds to interact at any time.

¥~ [Fits for Small Birds] The unfolded size is 14" x 8" x 8".
Fits for birds with a height below 2.5" (the vertical distance
from the bird's claw to the head). If it is between 2.5" and
5.5", please choose the another big size carrier.

~ [Easy to Assembly] We provide assembly instructions
and video demonstrations. After receiving it, it is
recommended to refer to the video for assembly.

~ [Easy to clean] Comes with a stainless steel tray for
receiving bird's excrement, and easy to clean, use detergent
to clean and wipe dry.

~ [Service 100% satisfied Please tear off the film before
use! If you encounter any missing or damaged accessories,
please contact us in time and we will provide a satisfactory
solution for you within 24 hours.

Compare with similar items

New & Used (3) from $29.43 & FREE Shipping.

618

Sponsored

prime

~~

Enjoy fast, FREE delivery,
exclusive deals and award-
winning movies & TV
shows with Prime

Try Prime and start saving
today with Fast, FREE
Delivery

O Add a gift receipt for easy

returns

Add to List

New & Used (3) from
$29.43 & FREE Shipping.

Share

388

Sponsored
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 70 of 79 PagelD #:80

These items are shipped from and sold by different sellers. Show details

This item: Blue Mars Bird Carrier, Bird Travel Cage Portable&Breathable&Lightweight Pets Birds Travel Cage $31.99
Kaytee Spray Millet for Birds, 12 Count (Pack of 1) $4.99 ($0.42 /1 Count)
BWOGUE 5pcs Bird Parrot Toys Hanging Bell Pet Bird Cage Hammock Swing Toy Hanging Toy for Small... $11.99 ($11.99 /1 Count)

Inspired by your recent shopping trends

 

ACJLHY Bird Travel Cage Moloni Bird Carrier with © Colorday Lightweight Morimoe Bird Carrier Bag 9 Zampa Airline Approved Sungpunet Parrot Travel
Portable, Lightweight 6-Pieces Pee Pads and Bird Carrier, Bird Travel with Perch and Soft Sided Pet Carrier, Cage Portable Bird

Pets Birds Travel Cage Feeding Cup, cage Parrot (Medium 16 —_ Bowls,Breathable,Travel Low Profile Travel Tote, Carrier with Wooden
Transparent and Breathable & x 9x11, Red) Patented Cage,Outdoors Hanging Removable pad, Stick Transparent
Breathable Sightseeing Lightweight & Portable Product 45 Premium Zippers & Breathable for Outdoor
Outdoor Bird Travel Pets Parrot Birds Travel 799 $36.80 Under Seat Birds

Backpack,Suitable for 81 $49.96 815 $24.09

$27.99 $34.99 $17.49

More items to explore

\ \
i f
{

as
*

 

 

     

@=:.,

2

YAHEETECH 52-inch Kaytee Spray Millet for Nature's Miracle Bird Vitakraft 512071 7-Pack KATUMO 6 Pcs Bird Prevue Hendryx Pet

Wrought Iron Standing Birds, 12 Count (Pack of Cage Cleaner Super Absorbent Cage Parrot Toys, Natural Products Good Night

Large Flight King Bird 1) 1,755 Liners for Birds, 20" X Wood Coconut Bird Bird Cage Cover, Large,

Cage for Cockatiels 16,538 $3.99 ($0.17/Fl Oz) 18" House with Ladder Black

African Grey Quaker $4.99 ($0.42/count) 1,540 Hanging Swing Pet 2,989

Amazon Sun Parakeets $3.31 Climbing Rotated Ladder 5 offers from $34.99
2,267 536

$119.99 $16.59

($119.99/Count)

Special offers and product promotions

® Amazon Business: Make the most of your Amazon Business account with exclusive tools and savings. Login now
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 71 of 79 PagelID #:81

Have a question?

Find answers in product info, Q&As, reviews

Type your question or keyword

Product Description

How to choose the right cage for your bird?

1. Measure the linear distance from the bird's paw to the head
2. For birds less than or equal to 2.5", please choose S size bird carrier (the expanded size is 8" x 8" x 14")
3. For birds <5.5", please choose M size bird carrier (the expanded size is 16" x 10" x 10")

Keeping a pet is not easy. Once you have a pet, you must take care of it very carefully.

What do I need to do after receiving the birdcage?

-After buying the bird cage home, please be patient to remove the protective layer of the mask before using it.

Can | easily wash this birdcage?

-. Yes, it's very convenient! It can be folded up when not in use, which is very convenient!

Thank you, My fans. Enjoy yourself everyday!Take care of your pet and live a happy and free life together.

1. Broad View:

The panoramic design provides a broad
view and reduces the pressure on pets.
You can check the health of pet at any
time.(include little dogs and little cats)

2.Easy To Use and Clean:

Zipper design; easy to clean or fold
when not in use.Never worry about
being difficult to clean up

3. Breathable Design Bird Cage:

There are breathing nets and scratch-
resistant nets on both sides to ensure
adequate ventilation and make pets feel
comfortable.

4. Lightweight and Portable:

Convenient shoulder bag, stylish
transparent cage for taking birds to
parks, veterinarians or other places;
suitable for travel.
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 72 of 79 PagelID #:82

 

Small Size Bird Carrier

Folded size 15"x 12,5" x 2.4"
Expanded size 8"x8"x 14"
Fits bird size

Size: Paw to head
height

Fits size of carrier

Bird perch material

Bird perch length

Product details

Size: Fits Small Bird(8" x 8" x 14")
Product Dimensions : 8 x 8 x 14 inches; 1.3 Pounds
Date First Available : August 12, 2020
Manufacturer : Tui Wu
ASIN : BO8FMTMT1G

Best Sellers Rank: #23,336 in Pet Supplies (See Top 100 in Pet Supplies)
#41 in Birdcages

Customer Reviews:
366 ratings

Small size:
inner diameter. 0.78" to 1°
length 7.87"

Small Size Bird Perch

Small bird

2.5"

Small Size Bird Carrier

Zanthoxylum bungeanum
wood

7.87"

 

Medium Size Bird Carrier

17.5" x 13.5" x 2,5"

16" x 10" x 10"

Medium Size:
inner diameter. 0.78" to 1°
length 9.84"

Medium Size Bird Perch

Small and medium bird

5.5”

Medium Size Bird Carrier

Zanthoxylum bungeanum
wood

9,84"
Videos

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 73 of 79 PagelD #:83

Videos for this product

Blue Mars Bird Carrier

Tuiwu

Upload your video

Customer Review: Amazing carrier

Kylie

Compare with similar items

Customer Rating

Price

Shipping

Sold By

This item Blue Mars Bird Carrier, Bird
Travel Cage
Portable&Breathable&Lightweight Pets
Birds Travel Cage

Add to Cart

(366)
$3,199

FREE Shipping. Details

Tuiwu

Products related to this item

Sponsored @

Videos for related products

Be?

eHow

Prevue Pet Products Travel Cage for Birds
and Small Animals

Add to Cart

(1055)
$1595

FREE Shipping on orders over $25.00
shipped by Amazon or get Fast, Free
Shipping with Amazon Prime

Amazon Warehouse

What Size Should a Cockatiel Cage

eHow

A4pet Bird Travel Carrier Parrot Carrier
Transparent Breathable Bird Cage,Include
Bottom Tray for Easy Cleaning

Add to Cart

(283)
$4999

FREE Shipping. Details

A4Pet

Best Bird Cage for a Child's Pet Bird

Best Pet Birds for a Beginner

Howcast

Bird Carrier with Perch and Feeding
Cups,Portable Bird Travel Cage
Lightweight Breathable,Bird Backpack for
Parrot

Add to Cart

(17)
$3,488

FREE Shipping. Details

Picoey
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 74 of 79 PagelD #:84

a

           

dl iy j
jas at
sol ofl
1 | |
= =m
. mL ag
Perfitel Bird Travel Cage AK KYC Bird Carrier Bag X-ZONEPET BirdTravel § Colorday Lightweight Akinerri Birds Travel Petsfit Expandable Cat Ibnotuly Pet Parrot
Bird Travel Carrier Portable Travel Bird Bag Portable Pet Bird Bird Carrier, Bird Travel Carrier, Small Bird Travel Carrier Dog Playstand Double Layer
Lightweight Bird and Cage Lightweight Parrot Carrier Cage (Large 19x 12x13, Bag, Transparent Carriers,Airline Approved Parrots Bird Playground
Small Animals Ca... Breathable Parrot Per... Transparent... Black) Breathable Travel... Soft-Sided Portable Pe... Bird Play Stand...
68 122 618 799 24 2,024 33
$42.99 $37.99 $49.99 $69.88 $49.99 $48.99 $28.98
162
Sponsored

Customer Questions & Answers

See questions and answers
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 75 of 79 PagelD #:85

Customer reviews
4.3 out of 5
366 global ratings
5 star ( 62%
4 star C 21%

3 star C 8%
2star [i 3%
1star [| 6%

How are ratings calculated?

 

Bird Carrier with Perch and Feeding Cups,Port...
17

$34.88

Sponsored

Reviews with images

 

ee es
——- ae *

See all customer images

Top reviews
Top reviews from the United States

Rachel F

Nice Bird Carrier
Reviewed in the United States on November 13, 2020
Size: Fits Small Bird(8" x 8"x 14") Verified Purchase
| got this carrier for my green cheek conure. The size is just about perfect for a bird her size or smaller. She
was nervous at first, but quickly discovered the perch which is nicely textured and she calmed right down. It
zips securely, and is well ventilated. All in all, it's a great little carrier for the price!

18 people found this helpful

Helpful Report abuse

Sandcastles

Nice carrier
Reviewed in the United States on October 9, 2020
Size: Big (10"x 10"x 16") _ Verified Purchase
Just received and haven't actually used it yet but this carrier is actually very nice for the price. | ordered the
“big” one and it came with the tray and cups. Based on the Q&A | didn't expect it to have the cups and tray,
so that was a nice surprise. The only bad thing is the plastic film. Be sure to get all of it, it tends to stick
under the grommet holes on the sides so | had to use a tweezer to pull it out. Don't want your bird to
ingest it. | think this is a really nice carrier for small to medium birds. My blue crowned conures will fit
perfectly. | didn't notice the bad smell that some have talked about but to err on the side of caution | put it
outside to "air out" and | plan to wipe the whole thing down with bird safe cleaner prior to use.

8 people found this helpful

Helpful Report abuse

kirates
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 76 of 79 PagelD #:86

Great Customer Service!!! SEE UPDATE!
Reviewed in the United States on November 11, 2020
Size: Big (10"x 10"x 16") Verified Purchase

| bought this carrier because we are moving and | want to make sure | have a safe place for my bird to be
on the 5 1/2 hour trip. | thought it came with dishes too, but it didn't come with it, so | contacted seller and
explained the situation and also told him that the cage was scratched up even after removing the film. He
is sending me a dish and a partial refund. So | am a very happy and pleased customer! It will work great for
what | need it for and it will be nice to have for any future Dr. appointments. | always used to borrow a
friends, but now I've got this for my own use.

UPDATE: | am moving this down to 3 stars. He said he would send me a dish, but instead sent me a cover
for the bottom. Which | suppose would come in handy, but what | really needed was what he had

promised, a dish! I'll still keep it for now and maybe return it and buy something that better suits my needs.
| am tired of dealing with this person back and forth. We are moving to a different state in a few days, so
there is no time to get the dish | need. It will just have to do. I'm very disappointed!

6 people found this helpful

Helpful Report abuse

Cc. M, Okon

Great Design for Birds that Don't Chew
Reviewed in the United States on March 28, 2021
Size: Big (10"x 10"x 16") Verified Purchase
| love the design of this carrier. it's lightweight and easy to carry, and the clear plastic gives the bird good
visibility.

HOWEVER, beware if your bird is a destructive chewer like my Senegal parrot who made the hole in the
picture in minutes.

| will use it for my cockatiel who is more gentle.

6 people found this helpful

Helpful Report abuse

Tiffany B.

Best way to transport
Reviewed in the United States on December 7, 2020
Size: Big (10"x 10"x 16") Verified Purchase
This is one of the best gifts for my birds. | have a love bird who likes to travel to my parents house (because
they lived together for years). | loved previously traveling with my bird - however, he recently has not
stayed on my shoulder as much. | wanted to have a safe way of transporting him. This product is great -
extremely durable, very breath able. It comes with a nice perch and a food/water dish. The one thing | am
disappointed in is the way the protected the plastics for transport was very difficult to remove it all.
However, that does not change the important aspect that | feel very safe traveling with my bird again.
Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 77 of 79 PagelD #:87
2 people found this helpful

Helpful Report abuse

Kelly C Top Contributor: Baby

Great for Green Cheek Conure
Reviewed in the United States on May 12, 2021
Size: Fits Small Bird(8" x 8"x 14") Verified Purchase
| have just began breeding green cheek conures and building pairs and knew | was going to need a travel
carrier. | don’t love the ideas of the small cages bc they can be bulky in the car when traveling to meet
people or pick up a bird with the whole family usually coming. | used it a few days after | purchased it to
pick up a turquoise green cheek baby and it worked perfectly. You can open one side just enough to stick
your hand and the bird in and hold it easily with the other hand while you zip it back. I'm sure I'll be using
this for years to come! It's sturdy but you do have to be careful with the clear plastic, it won’t hurt it to be
bumped or whatever but you wouldn't want it to be stepped on or something heavy dropped on it I'd say it
would ruin it. We keep ours on top of the big bird cage so | just suggest a safe location out of the way.
Cleaning it is a breeze and | would purchase again.

Helpful Report abuse

BarbieLee TOP 50 REVIEWER

Durable, lightweight and easy to transport
Reviewed in the United States on June 7, 2021
Size: Big (10"x 10"x 16") Verified Purchase

| purchased to take our bird along with us for a weekend get away with the family. .

The size is just perfect. it's just what we were expecting from the listing description.

Set up was very simple. Minimal assembly required.

She was a little nervous initially so we decided to get her comfortable with it before we left.

Within a week | was confident she would be OK to spend 78 hours straight on it.

The case ended up working out very well for us. the perch is well textured and helps to calm her down. It
zips easily and securely. Adequately ventilated.

Durable, sturdy, lightweight and easy to transport.

Also cleans up easily with a little soap and water.

A terrific carrier for the price!

Helpful Report abuse

Wendy Mills

Convient sturdy carrier -great company, customer service!
Reviewed in the United States on March 1, 2021
Size: Fits Small Bird(8" x 8" x 14") Verified Purchase

This company provides excellent service and really cares about their customers!

The carrier is sturdy and convenient. Though our Budgie, Maddie, is still a bit wary of it (she is wary of
*everything* at first |), the carrier will be a great way to take her on short trips.

Wish the perch was wood like in the smaller one rather than plastic, but covering it with medical self fusing
tape should take care of that.
AAAAA+
4 stars and above

Sponsored @

 

Perfitel Bird Travel Cage
Bird Travel Carrier
Lightweight Bird and
Small Animals Ca...

$42.99

68

Case: 1:21-cv-03112 Document #: 1-2 Filed: 06/09/21 Page 78 of 79 PagelD #:88

One person found this helpful

X-ZONE PET Bird Travel
Bag Portable Pet Bird
Parrot Carrier
Transparent...

618

$49.99

Careers

Blog

About Amazon
Sustainability
Press Center
Investor Relations

Amazon Devices

Helpful Repo

See all reviews >

Yafeco Pet Carrier

Package,Space Capsule

Transparent Bags for

Cats and Puppies, Desi...
821

$28.99

Sell products on
Amazon

Sell apps on Amazon
Become an Affiliate

Become a Delivery
Driver

Start a package delivery
business

Advertise Your Products
Self-Publish with Us

Host an Amazon Hub

rt abuse

Olpchee Bird Playground
Parrot Playstand Bird
Play Stand Wood Perch
Gym Playpen Lad...

$28.96

  

Bird Parrot Backpack
Carrier Travel Bag with
Perch Stand for

Parakeets Cockatiels C...

106
$62.97

Amazon Rewards Visa
Signature Cards

Amazon.com Store Card
Amazon Secured Card

Amazon Business Card

Amazon Business Line of Credit
Shop with Points

Credit Card Marketplace
Reload Your Balance

Amazon Currency Converter

 

S-Mechanic 2 Packs

     

i @

Ts. - 1 ¢

Exttlliy Parrots Bird

ned

Parrot Bird Playground Birdcage
Perches,Natural Wild Playstand Play Gym
Grape Stick Grinding... Parakeet Playpen...
90 140
$16.99 $28.98
Sponsored

Amazon and COVID-
19

Your Account
Your Orders

Shipping Rates &
Policies

Amazon Prime

Returns &
Replacements

Manage Your Content
and Devices
Case

: 1:21-cv-03112 Document #: 1-2 Filed

» See More Make Money
with Us

: 06/09/21 Page 79 of 79 PagelD #:89

Amazon Assistant

Help

 

Amazon Music
Stream millions
of songs

Sell on Amazon
Start a Selling
Account

Audible

Listen to Books &
Original

Audio
Performances

Goodreads
Book reviews

recommendations

Amazon
Warehouse
Great Deals on
Quality Used
Products

Amazon
Advertising
Find, attract,
and

engage
customers

Amazon
Business
Everything For
Your Business

Book
Depository
Books With
Free
Delivery
Worldwide

IMDb
Movies, TV
& Celebrities

Whole Foods
Market
America’s
Healthiest
Grocery Store

Neighbors
App

Real-Time
Crime

& Safety Alerts

Amazon Drive
Cloud storage
from Amazon

Amazon Fresh
Groceries & More
Right To Your Door

Box Office Mojo
Find Movie
Box Office Data

IMDbPro
Get Infe Entertainment
Professionals Need

Woot!
Deals and
Shenanigans

Amazon Subscription Boxes
Top subscription boxes - right
to your door

Conditions of Use Privacy Notice

 

 

Interest-Based Ads

English United States
6pm AbeBooks
Score deals Books, art

on fashion brands & collectibles

AmazonGlobal
Ship Orders
Internationally

ComiXology
Thousands of
Digital Comics

Kindle Direct
Publishing

Indie Digital & Print
Publishing

Made Easy

Zappos
Shoes &
Clothing

PillPack
Pharmacy Simplified

Home Services
Experienced Pros
Happiness
Guarantee

DPReview
Digital
Photography

Amazon Photos
Unlimited Photo
Storage

Free With Prime

Ring
Smart Home
Security Systems

Amazon
Renewed
Like-new
products
you can trust

ACX

Audiobook
Publishing
Made Easy

Amazon Ignite
Sell your original
Digital
Educational
Resources

East Dane
Designer Men's
Fashion

Prime Video
Direct

Video Distribution
Made Easy

eero WiFi
Stream 4K Video
in Every Room

Amazon Second
Chance

Pass it on, trade it
in,

give it a second
life

© 1996-2021, Amazon.com, Inc. or its affiliates

Alexa
Actionable
Analytics
for the Web

Amazon Web
Services
Scalable Cloud
Computing
Services

Fabric
Sewing, Quilting
& Knitting

Shopbop
Designer
Fashion Brands

Blink
Smart Security
for Every Home
